BROSKY, Judge,
Concurring.
Because I see no reason to depart from the rule enunciated by our Supreme Court in Commonwealth v. Sims, 513 Pa. 366, 521 A.2d 391 (1987), I cannot join the opinion of the majority. However, since I believe the failure to allow appellant the opportunity to force the witness in question to assert the attorney-client privilege in front of the jury was harmless error in this case, I join the majority’s disposition.
Although, as the majority points out, our Supreme Court prefaced its holding in Sims-by stating that the appellant’s contention was correct under the facts of “this case,” the court did not provide any guidelines for when and when not the rule should apply. Further, other than in those prefatory comments highlighted by the majority, the court does not really hint that the rule would be applicable in some cases but not in others. As such, I do not fully embrace the idea that Sims should not apply in all cases where the situation is presented.
Furthermore, if it is true that insulating a witness from claiming the privilege in front of the jury will unfairly bolster the witness’ credibility to the defendant’s detriment, then I see no reason for not having a firm rule which would allow the defendant to force the witness to claim the privilege in front of the jury. Lastly, if the present case is compared and contrasted with Sims, I believe the members of the Bench and Bar are not provided with sufficient guidance as to when the Sims rule should and should not apply. Thus, we can expect additional appeals on the issue in the future.
Nevertheless, despite the above misgivings with the majority’s holding, I believe that their ultimate decision can be supported. As pointed out by the majority, the witness in question was subjected to extensive and skillful cross-examination. Appellant was able to present several factors which would detract from the witness’ credibility. In this particular context, I do not believe that forcing the witness to claim the attorney-client privilege would have made a difference in the jury’s overall credibility decision. Thus, the failure to require the invocation of the privilege in front of the jury was, in my opinion, harmless error.